Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  November 20, 2013                                                    Robert P. Young, Jr.,
                                                                                 Chief Justice

  146791(118)                                                         Michael F. Cavanagh
                                                                      Stephen J. Markman
                                                                          Mary Beth Kelly
                                                                           Brian K. Zahra
  STATE OF MICHIGAN ex rel. MARCIA                                 Bridget M. McCormack
                                                                         David F. Viviano,
  GURGANUS,                                                                           Justices
            Plaintiff-Appellee,
                                               SC: 146791
  v                                            COA: 299997
                                               Kent CC: 09-003411-CZ
  CVS CAREMARK CORPORATION, CVS
  PHARMACY, INC., CAREMARK, L.L.C.,
  CAREMARK MICHIGAN SPECIALTY
  PHARMACY, L.L.C., CAREMARK
  MICHIGAN SPECIALTY PHARMACY
  HOLDING, L.L.C., CVS MICHIGAN, L.L.C.,
  WOODWARD DETROIT CVS, L.L.C.,
  REVCO DISCOUNT DRUG CENTERS, INC.,
  KMART HOLDING CORPORATION, SEARS
  HOLDINGS CORPORATION, SEARS
  HOLDINGS MANAGEMENT
  CORPORATION, SEARS, ROEBUCK &
  COMPANY, RITE AID OF MICHIGAN, INC.,
  PERRY DRUG STORES, INC., TARGET
  CORPORATION, KROGER COMPANY OF
  MICHIGAN, KROGER COMPANY,
  WALGREEN COMPANY, and WAL-MART
  STORES, INC.,
             Defendants-Appellants.
  _________________________________________/

  CITY OF LANSING and DICKINSON PRESS,
  INC.,
            Plaintiffs-Appellees,
            Cross-Appellants,
                                               SC: 146792
  v                                            COA: 299998
                                               Kent CC: 09-007827-CZ
  RITE AID OF MICHIGAN, INC., and PERRY
  DRUG STORES, INC.,
             Defendants-Appellants,
             Cross-Appellees.
  _________________________________________/
                                                                                                             2

CITY OF LANSING, DICKINSON PRESS,
INC., and SCOTT MURPHY,
            Plaintiffs-Appellees,
            Cross-Appellants,
                                                                SC: 146793
v                                                               COA: 299999
                                                                Kent CC: 10-000619-CZ
CVS CAREMARK CORPORATION, CVS
PHARMACY, INC., CAREMARK, L.L.C.,
CAREMARK MICHIGAN SPECIALTY
PHARMACY, L.L.C., CAREMARK
MICHIGAN SPECIALTY PHARMACY
HOLDING, L.L.C., CVS MICHIGAN, L.L.C.,
WOODWARD DETROIT CVS, L.L.C.,
REVCO DISCOUNT DRUG CENTERS, INC.,
KMART HOLDING CORPORATION, SEARS
HOLDINGS CORPORATION, SEARS
HOLDINGS MANAGEMENT CORPORATION,
SEARS, ROEBUCK & COMPANY, TARGET
CORPORATION, KROGER COMPANY OF
MICHIGAN, KROGER COMPANY,
WALGREEN COMPANY, and WAL-MART
STORES, INC.,
           Defendants-Appellants,
           Cross-Appellees.
______________________________/

              On order of the Chief Justice, the joint motion of the parties to seal the
Supreme Court file in part and to permit the filing of documents and records under seal is
GRANTED. Pursuant to this order, the sealed files of the Kent Circuit Court and Court
of Appeals shall remain sealed while at the Supreme Court. Further, the parties shall file
under seal any documents or records that contain confidential information with this
Court. A redacted version of any such document or record shall also be filed with this
Court to be made part of the public record. Finally, the parties shall serve on counsel of
record for each party an unredacted copy of any document or record filed with this Court
and provide access to unredacted materials to outside counsel or in-house counsel
assigned to this litigation. Counsel shall maintain the confidentiality of all sealed
documents or records.




                                I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                          foregoing is a true and complete copy of the order entered at the direction of the Court.


                                    November 20, 2013
                                                                                    Clerk